Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.       Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
        A storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se, particularly when the specification is silent. When the broadest reasonable interpretation of a claim covers a signal per se, the claims are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. It is suggested that the claims be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35  U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. 

                                                         Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claims 1-6 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 7-13, respectively, of U.S. Patent No. 11,006,423. Although the claims at issue are not identical, they are not patentably distinct from each other because
   Regarding claim 1, see entire claim (see claim 8 of the patent 11,006,423 at col.32, line 34 to line 46).
      Regarding claim 2, see entire claim (see claim 2 of the patent 11,006,423 at col.32, line 47 to line 50).
      Regarding claim 3, see entire claim (see claim 8 of the patent 11,006,423 at col.32, line 51 to line 54).
      Regarding claim 4, see entire claim (see claim 8 of the patent 11,006,423 at col.32, line 57 to line 61).
      Regarding claim 5, see entire claim (see claim 8 of the patent 11,006,423 at col.32, line 62 to line 65).
      Regarding claim 6, see entire claim (see claim 8 of the patent 11,006,423 at col.32, line 66 to col.33, line 3).
      Regarding claim 8, see entire claim (see claim 7 of the patent 11,006,423 at col.33, line 4 to line 8).
         Regarding claim 9, see entire claim (see claim 8 of the patent 11,006,423 at col.33, line 9 to line 10).
      Regarding claim 10, see entire claim (see claim 9 of the patent 11,006,423 at col.33, line 11 to line 12).
      Regarding claim 11, see entire claim (see claim 10 of the patent 11,006,423 at col.33, line 13 to line 15).
      Regarding claim 12, see entire claim (see claim 11 of the patent 11,006,423 at col.33, line 16 to line 18).
      Regarding claim 13, see entire claim (see claim 12 of the patent 11,006,423 at col.33, line 19 to col. 34 line 6).
      Regarding claim 14, see entire claim (see claim 13 of the patent 11,006,423 at col.33, line 7 to line 21).
       Regarding claim 1, Applicant merely broadens the scope of the claim 1 by eliminating the limitations “a reference beam carrying reference signaling, the reference signaling having a signaling structure covering in time the impulse response of the reference signaling” in patent claim 1, lines 43-46.
	Regarding claims 2-6 and 8-12, these claims have the same limitations as those of the patent claims 2-6 and 7-11, respectively.
         Regarding claim 13, Applicant merely broadens the scope of the claim 13 by eliminating the limitations “a reference beam carrying reference signaling, the reference signaling having a signaling structure covering in time the impulse response of the reference signaling” in patent claim 12, lines 3-6.
       Regarding claim 14, Applicant merely broadens the scope of the claim 14 by eliminating the limitations “a reference beam carrying reference signaling, the reference signaling having a signaling structure covering in time the impulse response of the reference signaling” in patent claim 1, lines 43-46.
	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 2019/0081832), hereinafter referred to as Marinier.
Regarding claim 1, Marinier discloses a network may dynamically configure a shorter cyclic prefix (and/or larger subcarrier spacing), e.g., for a transmission involving narrow beams. The network may configure a longer cyclic prefix (and/or smaller subcarrier spacing), e.g., for a transmission involving wide beams, see 0151. Thus, the WTRU can communicate to the network using a first set of wide beams for at least one wide signaling beam (corresponding to communicating using a first set of at least one signaling beam). The WTRU may (1) maintain a particular beamformed configuration for wide beamed-communication, see 0142 (corresponding to performing beamforming for at least one signaling beam); (2) for beam transmission, the beam signaling characteristics include a plurality of subsets of signaling characteristics such as whether a signal is received via a downlink or sidelink reception, the applicable demodulation, reference signals, resource thereof, and/or associated process, see 0073 (beam signaling characteristics); (3) signal structures (reference beam) may be adapted or used (e.g. flexibility) to support a variety of use cases in a communication system, e.g., a signal structure characterized as an SC-FDMA scheme with subcarrier spacing of 15 KHZ and a cyclic prefix duration of 5.21 microseconds for a first symbol of a subframe and 4.68 microseconds for a second symbol of a subframe, see 0079. In other words, the WTRU may perform beamforming of a wide-beam signaling for communication, pertaining to a signal structure (reference beam) characterized as an SC-FDMA scheme with subcarrier spacing of 15 KHZ and a cyclic prefix duration of 5.21 microseconds for a first symbol of a subframe and 4.68 microseconds for a second symbol of a subframe. 
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a signal structure as a reference beam into the system of Marinier.  The suggestion/motivation for doing so would have been to support ranges of parameters (e.g., modulation, latency, reliability, data rate, etc.) and/or range of frequency bands associated with a transmission in 5G air interface.
	Regarding claim 2, the radio nodes (WTRUs) and/or network nodes may communicate to each other via a first set of wide-beam having a plurality of subsets of signaling characteristics such as link reception/transmission, resource, modulation, etc…, wherein each subset, e.g., modulation, pertaining to a different signal structure (reference beam) such as signal type and/or parameter values applicable to the signal type, see 0068.
	Regarding claim 3, a WTRU may estimate channel delay spread based on a reference signal structure (reference beam), see 0156. 
Regarding claim 4, flexible use of signal structures (reference beams) may be supported by determining signal structure (second set of reference beams) that may be used in transmission or reception, and adapting the signal structures to the usage, deployment scenario and/or channel characteristics. Adaptation may occur dynamically and/or on a WTRU-specific basis, see 0069.
Regarding claim 5, a signal structure (reference beam) applicable to a transmission may be determined from its transmission power or a measurement used to derive a transmission power used to derive a transmission power, such as the received power of a second transmission used to derive a path loss estimate, see 0114. Thus, a wide beam for signaling with characteristics such as whether it is received via a downlink or sidelink reception, the applicable demodulation, reference signals, resource thereof, and/or associated process of deriving a transmission power, could be measured.
	Regarding claim 6, a signal structure (a reference beam) may be used to refer to at least one of the following: a frame structure, a control channel, a characteristic associated with a HARQ processing, one or more other physical processing aspects. A frame structure may be associated with the use of a signal structure, which may be defined in terms of a placement in time and/or frequency of one or more reference signal(s), synchronization signal(s), physical channel(s) and/or basic timing parameter(s), such as a frame, subframe, transmission time interval (TTI) duration (transmission time interval), the duration of each symbol within the structure, etc. (see 0074). Since a subframe includes a plurality of TTI, any of the TTI that is not used for scheduling uplink, downlink and/or sidelink transmissions according to a signal structure is called a non-transmission time interval.
	Regarding claim 8, a WTRU may determine which numerology of a plurality of configured numerologies may be used for at least one transmission. The numerologies may include one or more of a subcarrier spacing, a transmission duration, a symbol duration, a number of symbols, or a cyclic prefix (CP) size.
	Regarding claim 9, for communication, the signal structure of a reference signal used for initial timing and frequency synchronization acquisition may have one or more properties including, for example, waveform type, sub-carrier spacing, cyclic prefix type and length, see 0101.
	Regarding claim 10, a wide signaling beam of the set of narrow beams and wide beams, associated with a signal structure corresponds to a reference beam.
Regarding claim 13, this claim has similar limitations as claim 1.  Therefore, it is rejected under Marinier for the same reasons as set forth in the rejection of claim 1.
Regarding claim 14, this claim has similar limitations as claim 1.  Therefore, it is rejected under Marinier for the same reasons as set forth in the rejection of claim 1. The WTRU of Marinier should include a non-transitory computer medium for storing instructions, when executed by a processor, would perform the claimed steps.
10.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier, in view of Deenoo et al. (US 2019/0261287), hereinafter referred to as Deenoo.
	Regarding claim 11, Marinier discloses all claimed limitations, except wherein a beam of the first set of signaling beams is produced by performing analog beamforming on a beam corresponding to a reference beam.
	Deenoo discloses the WTRU and/or the network may support non-hierarchical beams where either wide beams or narrow beams are employed. One or more beams may partially overlap with each other. The WTRU and/or the network may perform transmission and/or reception on one or more beams at a given time. This may be based on the beamforming capability (e.g., analog, digital, or hybrid beamforming) of the device, see 0111. Thus, a wide signaling beam of a signal structure (reference beam) taught by Marinier could be implemented to perform analog beamforming taught by Deenoo on a beam corresponding to the signal structure such as an OFDM transmission with a subcarrier spacing of 15 KHz and a certain cyclic prefix duration. 
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism performing analog beamforming into the system of Marinier.  The suggestion/motivation for doing so would have been to reduce implementation cost as large number of antenna elements may be used to achieve higher beamforming gain.
	Regarding claim 12, Marinier discloses all claimed limitations, except wherein a beam of the first set of signaling beams is produced by hybrid beamforming.
	Deenoo discloses the WTRU and/or the network may support non-hierarchical beams where either wide beams or narrow beams are employed. One or more beams may partially overlap with each other. The WTRU and/or the network may perform transmission and/or reception on one or more beams at a given time. This may be based on the beamforming capability (e.g., analog, digital, or hybrid beamforming) of the device, see 0111. Thus, a wide signaling beam of a signal structure (reference beam) taught by Marinier could be implemented to perform hybrid beamforming taught by Deenoo on a beam corresponding to the signal structure such as an OFDM transmission with a subcarrier spacing of 15 KHz and a certain cyclic prefix duration. 
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism performing hybrid beamforming into the system of Marinier.  The suggestion/motivation for doing so would have been to reduce implementation cost as large number of antenna elements may be used to achieve higher beamforming gain.

                                  Allowable subject matter
11.	Claim 7 would be allowable if rewritten or amended to include all of the limitations of the base claim and any intervening claims.

                                 Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guo et al. (US 2021/0037397) is cited, and considered pertinent to the instant specification.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465